Citation Nr: 1431517	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.
 
2.  Entitlement to service connection for hypertension, claimed as a heart condition, including as secondary to pulmonary disorder claimed as COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995, including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from December 1990 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, November 2011, and August 2013, the Board remanded these issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board requested that the Veteran be scheduled for an examination with a pulmonologist.  While the Veteran was afforded an October 2013 examination for respiratory conditions, the examination and opinion were provided by a nurse practitioner.  Additionally, the opinion did not completely address the questions asked in the August 2013 remand.  Therefore, the Board finds that remand is required to obtain an opinion from a pulmonologist.

As the Veteran has claimed that his heart disorder/hypertension is secondary to his pulmonary disorder, that issue is remanded pending resolution of the claim for a pulmonary disorder.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (stating inextricably intertwined claims should be remanded together).

Relevant ongoing VA treatment should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since June 2013 from the Fayetteville VA Medical Center and associated clinics.

2.  Send the Veteran's claims file to a VA pulmonologist for review.  If a new examination is deemed necessary to respond to the questions below, one should be provided. 

In formulating the requested opinions, the pulmonologist is advised that the Veteran did serve in Southwest Asia during the Persian Gulf War.  He currently alleges exposure to asbestos dust from brakes, smoke from oil well fires, and lead in the water during service.  The Veteran was a motor vehicle operator in service.  

Following review of the claims file, the pulmonologist is then requested to respond to the following:

a. Does the Veteran have a diagnosed pulmonary disability or pulmonary symptoms attributed to a known clinical diagnosis?  If so, please identify the diagnoses and then opine whether it is more likely (greater than 50 percent probability), less likely (less than 50 percent probability), or at least as likely as not (50/50 probability), that the diagnosed disorder is related to any incident of active duty service, including the Veteran's Persian Gulf service and his alleged exposures.  The examiner should explain the basis for the conclusions reached. 

b. Is the February 2006 diagnosis of COPD substantiated by the evidence of record?  Please explain why or why not.  If the diagnosis is substantiated, is it more likely, less likely, or at least as likely as not, that the disorder is related to any incident of active duty service, including the Veteran's Persian Gulf service and his alleged exposures?  The examiner should explain the basis for the conclusions reached.

c. Please opine whether it is more likely, less likely, or at least as likely as not that bibasilar infiltrates/bilateral pneumonia noted in January 2005, to include any residual disability, is related to any incident of active duty service, including the Veteran's Persian Gulf service and his alleged exposures.  Please explain why or why not.  

d. Please opine whether it is more likely, less likely, or at least as likely as not that the 2005 diagnosis of bronchitis, to include any residual disability, is related to any incident of active duty service, including the Veteran's Persian Gulf service and his alleged exposures.  Please explain why or why not.  

e. If there is no diagnosed disability that the Veteran's pulmonary complaints can be attributed to, the examiner should state whether there are objective indications of chronic pulmonary disability (includes both signs in the medical sense of objective evidence perceptible to the physician and other non-medical indicators that are capable of independent verification) If so, the examiner should then indicate whether such represents an undiagnosed illness, and whether the undiagnosed illness is more likely, less likely, or at least as likely as not related to service, to include the Veteran's service in the Persian Gulf.  The examiner should explain the basis for the conclusions reached.

NOTE: The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" are opinions in favor of service connection; "less likely" and "unlikely" are opinions against service connection.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, the AOJ should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

4.  After conducting any additional development deemed
Necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



